to the master and the parenting coordinator. Because the November order
                did not affect the rights of the parties growing out of the prior orders
                establishing custody, we lack jurisdiction to consider this appeal, and we
                            ORDER this appeal DISMISSED.



                                                                                             J.
                                                            Parraguirre


                                                                                             J.




                cc: Hon Lisa M. Brown, District Judge
                     Julie Hammer
                     Black & LoBello
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A